DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/259,145 filed January 28, 2019.

Allowable Subject Matter
Claims 1-9, 11-13, 15-18, & 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses an integrated chip comprising: a pad in the interconnect structure, wherein the wires and the vias are between the pad and the substrate; and a conductive structure extending through the substrate to the pad; wherein the wires and the vias define a first conductive column and a second conductive column respectively on opposite sides of the pad when viewed in cross section, wherein a top of the pad has a pair of protrusions respectively on the opposite sides when viewed in cross section, wherein the protrusions protrude upward respectively to the first and second conductive columns, and wherein a bottom of the pad has a pair of recesses respectively underlying the protrusions when viewed in cross section, in combination with the other limitations of claim 1. Claims 2-9 & 23 are also allowed based on their dependency from claim 1.
Claim 11 is allowed because none of the prior art either alone or in combination discloses an integrated chip comprising: a pad overlying and recessed into the 
Claim 16 is allowed because none of the prior art either alone or in combination discloses a method comprising: forming an integrated chip comprising a second substrate and a second interconnect structure on the second substrate, wherein the second interconnect structure comprises a plurality of second wires and a plurality of second vias alternatingly stacked to define a pair of conductive columns covered by a common wire; bonding the integrated chip to the interconnect structure, such that the conductive columns are respectively on opposite sides of the pad; forming a pair of through substrate vias (TSVs) respectively overlying the conductive columns and extending through the substrate to the common wire, in combination with the other limitations of claim 16. Claims 17-18 & 20-22 are also allowed based on their dependency from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi (Pre-Grant Publication 2017/0033144)
Tsai (Pre-Grant Publication 2012/0292730)
Akiyama (Pre-Grant Publication 2009/0185060)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818